’ internal_revenue_service department of oh index number washington dc person to contact telephone number refer reply to cc dom fi p plr-104277-99 date september legend city state authority agency commission city council ordinance a t o v w o n o h ordinance l i state law t w k n w o i date e date h date n w date a date u a date o date n e f o o l x i t dear this is in response to requesting a ruling that authority is exempt from federal_income_tax because it is an integral part of a political_subdivision of the state or that the income of authority is excluded from gross a letter dated date lok plr-104277-99 income under sec_115 of the internal_revenue_code the code fact state law provides for the existence in each community of a community is defined as a public body corporate and politic known as a redevelopment agency a city county city and county or indian_tribe band or group which is incorporated or which otherwise exercises some local governmental powers state law allows the legislative body to declare that there is for a redevelopment agency to function in the community and to declare itself to be the agency subject_to certain procedural requirements provided that in the ordinance declaring itself to be the redevelopment agency the legislative body makes a finding that the action shall serve the public interest and promote the public safety and welfare in an effective manner a need state law provides that a legislative body which has declared itself to be the redevelopment agency for a community may by ordinance create a community redevelopment commission according to state statute the commission's purpose is provide the community with the option of operating and governing its redevelopment agency or its redevelopment agency and its housing authority under a single operating entity and board state law also allows the legislative body of a community to declare itself to be the commission by ordinance and to create a community development committee subject_to certain restrictions which will review and make recommendations on all matters to come before the commission to on date the city council pursuant to ordinance in ordinance recognized a need for a redevelopment agency and declared itself to be the agency the need for a redevelopment agency because of the existence within the city of areas which constituted either social or economic liabilities or both requiring development or redevelopment in the interest of the health safety and general welfare of the people of the city the city council recognized on date the city council adopted ordinance in which it recognized a need for a commission to function with respect to both the redevelopment agency and the housing authority and declared itself to he the commission on date authority was organized as a non-profit public benefit corporation under the laws of state law formed specifically under the authority and control of the commission under its articles of incorporation as amended the authority was lp plr-104277-99 nature of authority’s business and purposes are described as follows - to acquire the leasehold interest in certain parcels of real_property in the city together with all easements appurtenant thereto the property to own hold sell assign transfer operate lease mortgage pledge and otherwise deal with the property to exercise all powers enumerated in the corporate code of the state that are necessary or convenient to the conduct promotion or attainment of the business or purposes otherwise set forth in the articles of incorporation to receive gifts donations bequests and devises of all kinds and descriptions which are in the form of cash or are readily convertible into cash and perform any and all related legal acts hecessary or advisable to advance authority’s purposes as set forth above in principal and interest of such gifts donations bequests and devises as may be directed by the donor consistent with the purposes set forth above in directors of authority may determine in the absence of the donor’s direction provided that it is consistent with the purposes set forth above in or as the board_of and to apply the and and and to enter into contracts and perform any other acts within or without the state which may be necessary or expedient in furtherance of the purposes for which authority is formed in addition the articles of incorporation limit authority’s i authority may only incur indebtedness ii authority shall not incur assume or guaranty any activities as follows in an amount necessary to acquire operate and maintain the property other indebtedness so long as any mortgage lien exists on the property iii authority may not consolidate or merge with or into any other entity unless certain requirements are met iv authority shall not voluntarily commence a case with respect to itself as debtor under the federal bankruptcy code or any similar federal or state statute without unanimous consent of the board_of directors so long as a mortgage lien exists on the property and no material amendment to the articles of incorporation or bylaws of authority may be made without approval of the mortgagee holding a first lien on the property v the articles further state that no part of the net_income or assets of authority shall inure to the benefit of any private person the authority represents that as soon as is practical l 3o plr-104277-99 it will amend its articles of incorporation to provide that the property of the authority is irrevocably dedicated to civic purposes for the betterment of the city and upon the liquidation dissolution or abandonment of the authority the assets thereof will not inure to the benefit of any private person officer or director of the authority but shall be distributed to the city to be used for such purposes authority’s bylaws as amended provide that authority shall in addition the bylaws restrict to no more an interested person means any person currently being compensated by authority have no members than x-percent the percentage of interested persons that may serve on the board_of directors either i for services rendered within the previous twelve months excluding any reasonable_compensation paid to director and lender or other party holding a security_interest in real_property owned leased or controlled by authority any employee contractor or agent of any a director as ii a authority represents that as soon as practical it will amend its bylaws to provide that a majority of the members of its board_of directors must be appointed by the city the board_of directors consisted of five directors including the mayor of the city members officers including the city’s administrator and executive director of community development president the city’s community development director secretary and the city’s finance director treasurer all directors are elected annually by the board in addition as of that date there were three elected because authority has no members and three city council the mayor pro tem as of date the city must approve authority’s annual budget the balance_sheet for authority dated as total net assets of dollar_figurea authority in the amount of dollar_figureb as shown on authority’s financial this contribution statement covering date through date represents approximately y-percent of total revenues for the first year and accounts for nearly all of the net_worth of authority the city made a gross contribution to of year end date shows finally authority represents that it has no employees of but instead the city provides its own employees to its own authority for its use on an as needed basis without charge authority represents that it makes no payments to the city’s employees for services provided to the authority or on its behalf by such employees and authority does not reimburse the city for_the_use_of the city’s employees plr-104277-99 law sec_115 of the code provides that gross_income does not include income derived from the exercise of any essential_governmental_function and accruing to a state or any political_subdivision of a state sec_115 of the code applies to entities that are separate from a state or its municipalities that is organizations that are not integral parts of the government of a state or a political_subdivision sec_115 does not apply to the states or their political subdivisions such as counties cities or towns generally if income is earned by an enterprise that is an sec_511 a b revrul_71_131 1971_1_cb_28 integral part of a state or political_subdivision of a state that income is not taxable in the absence of specific statutory authorization to tax that income c b when a state or political_subdivision conducts an enterprise through a separate_entity ie an entity that is not considered an integral part of the state or political_subdivision however the income of the entity may be exempt or excluded from income under a specific provision such as see revrul_87_2 or sec_115 in maryland savings-share ins corp v united_states d md rev'd on other grounds u s 4_fsupp_761 mssic the state of maryland formed a corporation to insure the customer accounts of state-chartered savings and loan associations under mssic's charter the full faith and credit of the state was not pledged for mssic's obligations of eleven directors were selected by state officials district_court rejected mssic's claim of intergovernmental tax immunity because the state made no financial contribution to mssic and had no present_interest in the income of mssic the imposition of an income_tax on mssic would not burden the state of maryland although the supreme court reversed the lower court on other grounds it agreed with the lower court's analysis of the instrumentality and sec_115 issues only three the thus in 40_f3d_817 6th cir w d mich the court held that the rev'gq 802_fsupp_120 investment_income of the michigan education trust met subject_to current taxation under sec_1l a is internally inconsistent because it concludes that met qualifies as id pincite that met is corporation id pincite integral part of the state of michigan id pincite in a broad sense a municipal and that met is a political_subdivision of the state of michigan was not the court's opinion in any event an moreover plr the court's reliance on the factors listed in revrul_57_128 c b revenue_ruling applies to entities that are separate from the state whether an enterprise is considered to be a separate_entity or an integral part of the state the factors in the revenue_ruling do not determine to reach its conclusion is misplaced the nevertheless in determining whether an enterprise is integral part of the state it the facts and circumstances including the state's financial commitment to the enterprise and the state's degree of control_over the enterprise is necessary to consider all of an sec_301_7701-1 et seg of the procedure and administration regulations the so-called check-the-box_regulations support the position that an entity that is recognized as separate from a state or political_subdivision for local law purposes may still be an integral part of that state or political_subdivision part that sec_301_7701-1 a provides in an entity formed under local law is not always recognized as purposes a state is not recognized as federal tax purposes if state a separate_entity for federal tax a separate_entity for for example an organization wholly owned by an integral part of the is it sec_301_7701-2 provides an entity separate from its owner under for purposes of this section and sec_301_7701-3 a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as sec_301_7701-3 that is not properly classified as under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership a business_entity with only one owner is classified as disregarded if the entity is disregarded its activities are treated in the same manner as branch or division of the owner a sole_proprietorship a corporation or is a_trust sec_301_7701-2 provides in part for federal tax purposes the term corporation means-- statute or under a statute of a federally recognized indian a business_entity organized under a federal or state plr-104277-99 tribe incorporated or as politic if the statute describes or refers to the entity as a corporation body corporate or body an association as determined under sec_301 -3 a business_entity wholly owned by a state or any political_subdivision thereof tok analysis and holding in this case the city exercises control_over authority a non-profit public benefit corporation the city created the commission by ordinance which formed authority as of directors currently consists of five directors namely the mayor of the city members are employees of the city provide that a majority of the members of the board_of directors must be appointed by the city and has no capital stock or shares in addition the three elected officers of authority authority’s bylaws will be amended to further authority has no members and three city council the mayor pro tem the board furthermore the city must approve authority’s annual the city controls authority’s fiscal management and day- budget to-day activities including approval of its budget is considered a component unit of the city’s financial reporting entity and authority’s financial results are consolidated into the city’s financial statements authority authority has no employees but rather the city provides its employees for use by authority on an as needed basis authority does not reimburse the city or pay any of the employees for the services rendered by city employees to authority or on its behalf in addition the city contributed dollar_figureb to authority in its the contribution was provided to assist authority in its first year of operation which represented approximately y- percent of its total revenues for the authority’s first fiscal_year day-to-day operations and was not restricted except that the funds were to be used solely in furtherance of authority’s mission of civic betterment for the city intended to be used to pay down any other debt obligations owed to the city and authority has no obligation to repay the funds to the city attributable to the contribution made by the city nearly all the net_worth of authority is the funds were not plr-104277-99 -g- accordingly after considering the financial contribution that the city has made and the degree of control exercised by the city and provided that the authority’s bylaws and articles of incorporation are amended as described in this letter we conclude that authority is an integral part of the city which is a political_subdivision of the state because we have determined that authority is an integral part of the city we need not address whether authority’s income is excludable from gross_income under sec_115 this ruling is directed only to the taxpayer that requested sec_6110 of the code provides that it may not be it used or cited as precedent in accordance with the powers of attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely assistant chief_counsel financial institutions and products by um alice m bennett chief branch enclosures copy of this letter copy for sec_6110 purposes c35
